Name: Commission Regulation (EEC) No 3236/81 of 12 November 1981 fixing for the period 1981/82 a coefficient applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 325/24 Official Journal of the European Communities 13 . 11 . 81 COMMISSION REGULATION (EEC) No 3236/81 of 12 November 1981 fixing for the period 1981/82 a coefficient applicable to cereals exported in the form of certain spirituous beverages Whereas the second indent of Article 3 (2) of Regula ­ tion (EEC) No 1 188/81 provides for adjustment of the coefficient where foreseeable export trends in one of the Member States concerned show a tendency to change significantly ; whereas this assessment may be made by taking account of a sufficiently long refer ­ ence period to eliminate short insignificant fluctua ­ tions ; whereas a period of six years prior to the year in question complies with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards signifi ­ cant change ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( J ), as last amended by Regulation (EEC) No 1949/81 (2), and in particular Article 16(6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Article 3(1 ) of Regulation (EEC) No 1188/81 states the quantity of cereals on which the refund shall be granted shall be that placed under control, weighted by a coefficient fixed annually for each Member State concerned expressing the ratio between the total quantity exported and the total quantity marketed of the spirituous beverage in question ; whereas, the relevant information having been received from the Member States for the period 1 January to 31 December 1980, the coefficients for the period 1 August 1981 to 31 July 1982 should now be fixed ; whereas the data at the Commission's disposal only make it possible to fix a coefficient for barley processed into malt used in the United Kingdom for the manufacture of malt whisky ; HAS ADOPTED THIS REGULATION : Article 1 For the period 1 August 1981 to 31 July 1982, the coefficient referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to barley processed into malt used in the United Kingdom for the manufac ­ ture of malt whisky shall be 0-694. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Eruopean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 November 1981 . For the Commission Poul DALSAGER Member of the Commission ( ») OJ No L 281 , 1 . 11 . 1975, p . 1 . {2) OJ No L 198, 20 . 7. 1981 , p . 2 . (} ) OJ No L 121 , 5 . 5 . 1981 , p. 3 .